Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Further Information Call: Walter A. Shephard Vice President Finance, CFO, and Treasurer Voice: 860-704-3955 inquire@zygo.com For Immediate Release ZYGO ANNOUNCES THIRD QUARTER FISCAL 2009 RESULTS MIDDLEFIELD, CT, APRIL 30, 2009  Zygo Corporation (NASDAQ: ZIGO) today announced net sales decreased 48% to $20.0 million for the third quarter of fiscal 2009 as compared with $38.5 million for the third quarter of fiscal 2008. The net loss for the third quarter of fiscal 2009 was $15.1 million, or $0.90 per diluted share, as compared with break-even net earnings in the third quarter of fiscal 2008. The net loss for the third quarter of fiscal 2009 includes $12.4 million of pre-tax charges consisting of: - $5.4 million of a merger termination fee and $0.7 million of other related costs - $3.3 million of inventory valuation write-downs relating to reduced demand in the semiconductor, display, and vision markets - $2.1 million of impairment charges on certain intangible assets - $0.9 million related to severance costs associated with reductions in the work force during the quarter. For the first nine months of fiscal 2009, the Company recorded net sales of $91.9 million and a net loss of $18.6 million, or a loss of $1.11 per diluted share, as compared with net sales of $110.5 million and net earnings of $0.2 million, or $0.01 per diluted share, for the first nine months of fiscal 2008. Orders for the third quarter of fiscal 2009 were $15.6 million as compared with orders of $39.1 million in the third quarter of fiscal 2008. Orders for the Optical Systems Division accounted for 56% of the orders received, with the Metrology Solutions Division contributing the remaining 44%. The Optical Systems Division continued to add to its life science customers with an order for a design for manufacturing contract from a leading biomedical company. Metrology Solutions Division orders of $6.9 million were negatively impacted by the continued decline in the semiconductor and display markets, including $2.1 million of de-bookings primarily related to display orders. The display de-bookings were the result of customer push-outs with an as yet to be determined delivery date. 1 Bruce Robinson, ZYGOs Chairman and CEO, commented, Despite the market conditions, we were pleased to receive two follow-on orders for our UniFire(TM) 7900 metrology system for high volume manufacturing process control.
